Citation Nr: 1537357	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for recurrent parotitis, claimed as chronic infected thyroid glands and parietal glands.
 
4.  Entitlement to an initial disability rating higher than 20 percent for hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to hepatitis C.

6.  Entitlement to service connection for congestive heart failure secondary to hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2006 rating decision, the RO granted service connection for hepatitis C, and assigned a disability rating of 20 percent.  In a June 2006 rating decision, the RO denied reopening of previously denied claims for service connection for disabilities of the low back and right knee and for sinusitis and hearing loss.  In a May 2008 rating decision, the RO denied service connection for recurrent parotitis. 

In August 2009, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In November 2010, the Board reopened and remanded the issues of service connection for a low back disability, right knee disability, and sinusitis, and also remanded the issues of service connection for parotitis and an increased initial rating for hepatitis C.  In February 2012, the Agency of Original Jurisdiction (AOJ) granted service connection for sinusitis, thus resolving that issue.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  The remaining claims were again remanded by the Board in February 2014.

The Board observes that the Veteran has also perfected appeals regarding the issues of entitlement to an increased rating for a service-connected depressive disorder and service connection for congestive heart failure secondary to hepatitis C.  It appears that the depressive disorder increased rating issue is at the AOJ pending a requested Travel Board hearing.  Thus, that issue will not be addressed by the Board at this time.  However, it does not yet appear that the AOJ has taken appropriate action on the congestive heart failure appeal.  Thus, it will be addressed in the Remand portion below.  

Finally, in August 2014, the Veteran's service representative submitted a waiver of the Veteran's right to have his case remanded back to the AOJ for consideration, even if additional evidence is received.  Instead, it was requested that the Board consider any new evidence in the first instance and proceed with the appeal.  

The issues of service connection for a low back disability, recurrent parotitis, and congestive heart failure, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The most probative evidence is against finding that the Veteran's low back disability had its onset in service or is related to service.

2.  The Veteran's hepatitis C has been generally stable and inactive, and has not  been productive of anorexia with weight loss or hepatomegaly, requiring dietary restriction or continuous medication; or productive of incapacitating episodes having a total duration of at least 4 weeks within the last 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a disability rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in May 2006.

Regarding the Veteran's claim of entitlement to a higher rating for hepatitis C, such claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  Thus, any defect in the notice regarding that claim is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VA has also fulfilled its duty to assist.  In this case, the associated evidence includes service treatment records, post-service treatment records, internet articles, and VA examination reports.  In July 2007 and October 2010, the Veteran reported that there are no relevant Social Security Administration records and, in May 2014, he indicated he had no further evidence to submit in support of his claims.  The Board acknowledges that the Veteran's last examination to evaluate his hepatitis C was in December 2010, over four years ago.  However, the record contains ongoing medical records dating since that examination that reflect the current state of his disability, and the medical record does not contain objective evidence indicating that there has been a material change in the severity of the Veteran's hepatitis C since he was last examined.  Thus, the Board finds that additional development     by way of another examination would be redundant and unnecessary.  38 C.F.R.     § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

The Veteran was also afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the events in service, onset of symptoms of his conditions and their effects,     as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the February 2014 remand have been undertaken.  Additional VA treatment records were obtained; sources of additional evidence were requested from the Veteran, to which he responded negatively in May 2014; the Veteran was afforded a VA joints examination; and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred     in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Here, the Veteran is seeking service connection for a low back disability, claiming that his current lumbar spine disability was incurred during active duty.  Specifically, the Veteran contends that his back condition is due to back trauma occurring on active duty on October 18, 1972.  He also testified in August 2009 that he fell off of an "APC" or personnel carrier in service.

The record evidences a current lumbar spine disability, as VA treatment records  and a May 2014 VA examination report show a diagnosis of lumbar spondylosis.  Additionally, January 2005 imaging of the spine revealed compression of L1 and some misalignment of sacrococcygeal junction possibly on basis of trauma, and August 2006 imaging revealed a left post lateral disc protrusion at L5-S1 with moderate narrowing of the left L5-S1 neural foramina.  Accordingly, a current disability is shown, and the question becomes whether the condition is related to service. 

Service treatment records document complaints of low back pain in service.  In October and November 1972 the Veteran was seen a number of times for low back pain.  Notably, upon seeking initial treatment, the Veteran reported no known trauma, but reported his pain in conjunction with physical training or "BCT," presumably basic combat training.  There were complaints of pain and tenderness to palpation, but on examination there was full range of motion and negative straight leg raise testing.  There were no muscle spasms and the Veteran was able to touch his toes without difficulty.  In October 1972, a muscle strain was diagnosed, and in November 1972, an x-ray was negative.  Service treatment records dated in October 1977 also show subsequent complaints related to the spine, though the Veteran's symptoms related to his shoulder and clinical findings involved the infraspinatus, and upper and mid trapezius muscles.  

Here, the most probative evidence fails to link any current low back disability        to service.  In May 2014, following a review of the claims file and physical examination of the Veteran, a VA examiner opined that the Veteran's diagnosed spondylosis is not related to service, to specifically include his back pain due to exercising shown in the service treatment records.  The examiner noted that, according to medical literature, spondylosis is the inevitable consequence of aging regardless of race, professional background, military background or history of traumas.  As that opinion was supported by rationale and considered the Veteran's medical history with reference to clinical findings of record, the Board finds it probative.  Moreover, it is consistent with earlier VA opinions.  In December 2010, a different VA examiner found the Veteran's low back disability to be less likely as not related to service and to be consistent with age.  In a June 2008 examination report and a January 2009 addendum, a third VA examiner concluded that the finding of a remote L1 compression fracture is less likely than not related to a resolved lumbar back strain in military service.  

The foregoing VA opinions are also consistent with other evidence of record pertaining to diagnosed spondylosis.  In this regard, the earliest objective diagnostic evidence of record relating to the spine in January 2005 shows a finding of compression of L1 and some misalignment of sacrococcygeal junction possibly     on basis of trauma, but notes that otherwise "disc spaces [are] well maintained."  Interestingly, the Board also notes that the January 2005 imaging that revealed    the possibly old trauma at L1 was performed in conjunction with reported history of left hip pain for one month, not low back pain, and the Veteran's left hip complaints related to a post-service hip graft surgery for a post-service left foot crush injury.

Furthermore, with respect to the January 2005 findings as well as subsequent findings of a left post lateral disc protrusion at L5-S1 with moderate narrowing of the left      L5-S1 neural foramina on imaging in August 2006, such findings were not noted on previous spinal imaging.  In this regard, a November 1972 service treatment record noting that an x-ray of the back in service was negative. Furthermore, in November 2001, the Veteran underwent a full body bone scan that revealed positive findings in different parts of the body including the shoulders and the ankles but notably, no spinal findings were reported.  Thus, it is likely that if the spinal findings in January 2005  and August 2006 were present since service, they would have been found during the November 2001 full body bone scan.  Yet no low back findings were indicated. 

The Board also finds that the Veteran's reports of sustaining any injury to the low back outside of physical training in service to lack credibility, given a lack of reported trauma in the service treatment records and the Veteran's inconsistent reports of the nature of the trauma post service.  In this regard, service treatment records show     that when the Veteran first presented with low back pain in October 1972, it was specifically noted that there was "no known trauma."  When he returned with low back complaints the same month, although it appears that the impression at that time was back trauma, no specific injury was reported, to include falling from a personnel carrier.  Rather, there is a notation of "BCT," presumably basic combat training, which is consistent with other notations in October 1972 and November 1972 of soreness in the back "while doing P.T." and back pain "while engage[d] in BCT."   No specific traumatic fall injury is otherwise shown in the service treatment records.  Then, during March 2008 VA treatment, the Veteran reported sustaining a back injury in service in 1975, and during a June 2008 VA examination, he stated that he injured his low back in 1972, but could not remember how he did it.  However, during his August 2009 hearing and during his December 2010 VA examination, the Veteran reported that he injured his back when he fell from a personnel carrier in service, and in December 2010, he further reported that he was taken to the hospital and found to have an L1 compression fracture in service.  Given the inconsistent reports post service, the Board finds the contemporaneous service treatment records, which are negative for evidence of a specific low back injury relating to a fall or any incident other than pain related to physical exercise in conjunction with basic training, to be the most probative evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Regarding the Veteran's reports of low back problems since his service, to include since his claimed trauma therein, the Board finds his reports are similarly not credible.  Initially, the Veteran did not report recurrent low back pain and no   spinal abnormalities were found on clinical evaluation during a May 1976 service examination and during a November 1980 separation examination.  Notably,     both examinations occurred following the Veteran's claimed trauma or onset in service, and, at separation, the Veteran reported positive medical history other than recurrent back or joint pain.  Thus, the Board finds it likely that, had chronic back pain existed at the time of separation, the Veteran would have reported it.  See, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Additionally, while the Veteran has submitted August 2004, March 2009, and November 2010 private statements from a family physician indicating treatment of the Veteran since January 1981 for various medical problems, to include low back pain, the Board finds to be more probative contemporaneous treatment notes that   are negative for low back complaints.  The Board again points to the Veteran's affirmative denial of recurrent back pain at separation in November 1980, just months prior to the claimed treatment for "chronic" back pain, as described by the private physician.  However, also probative are private treatment records dated in October 1984, which are negative for low back complaints despite noting other medical complaints and an orthopedic medical history to include a prior fracture of the left foot.  That record shows that no history of back pain or prior back injury was reported at that time and, in fact, it was noted that the Veteran was in good physical condition.  Also probative is that in May 2001, upon establishing care at VA, the Veteran reported bilateral knee, left hip, and left foot pain on musculoskeletal  review of symptoms, but did not mention any back pain.  In August 2001, the Veteran reported other orthopedic pain, including in his left elbow and knee, and     in December 2011, he reported having seen an orthopedist but that the orthopedist could not explain why the Veteran had pain.  Significantly, the Veteran did not report any longstanding back pain or relate any such pain to service at those times.  

The Board is cognizant that the Veteran's post-service private family physician offered an opinion in November 2010 that the Veteran's chronic back pain is related to service, stating that the basis for his opinion is the fact that when the Veteran  first came to be his patient, he had just gotten out of the military.  In an August  2004 statement, he also reported that when the Veteran first came to his practice complaining of back pain, he stated that he had the problem while in the military.  While acknowledging this positive evidence, the Board finds it to be significantly less probative than the cumulative VA opinions; the diagnostic imaging in service  in November 1972 and post service in November 2001; and the contemporaneous reports during a November 1980 separation examination and post-service treatment in 1984 and 2001, which did not include chronic or, indeed, any back pain.  There  is no indication that the private physician reviewed the Veteran's service treatment records and, by his own admission, the private physician offered his opinion based purely on recall of the Veteran's medical history, without the assistance of any medical records.  To the extent that the physician cites the Veteran's reports regarding the onset of his low back pain, the Board finds those reports by the Veteran to lack credibility.  Furthermore, according to the physician and reports     of the Veteran in the record, the private physician's treatment of the Veteran occurred between 1981 and approximately 1991.  Thus, the most recent treatment  of the Veteran being recalled by the physician occurred nearly 13 years prior to    the physician's first statement offered in August 2004.  For that reason, the Board finds the contemporaneous documentation of the Veteran's reports in and soon after service to be more probative than the recall of the private physician more than 10 years after having last treated the Veteran.  As such, and for the reasons described above, the Board finds the November 2010 opinion to be of limited probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

While the Veteran contends that his low back disability was caused by or related to service, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of musculoskeletal back disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to       his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the  veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current low back disability are not competent medical evidence.  The Board acknowledges that the Veteran's wife is a nurse and is competent to offer a medical opinion.  However,     her statements generally relate to current back symptoms, such as in a February    2009 statement, and, for the reasons discussed in detail above, the Board finds the cumulative VA opinions, service treatment records, diagnostic imaging, and post-service treatment records documenting contemporaneous reports made prior to his initial back claim in February 2002, to be the most probative evidence of record.

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against findings that the Veteran's current low back disability is related to service, and there is no objective evidence of arthritis in service           or within one year of separation from service.  Even if the private physician's statements regarding treatment of the Veteran in January 1981 for low back pain were to be considered credible, there is no indication that the Veteran had arthritis at that time and, as noted, no arthritis was noted following a November 2001 bone scan.  Thus, the claim for service connection for a low back disability must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to an increased rating for hepatitis C, which is currently evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.

Under Diagnostic Code 7354, a 20 percent rating is warranted for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  In order to warrant a higher 40 percent rating, the evidence must show symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 38 C.F.R. § 4.114, Diagnostic Code 7354.

Note (1) under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis   or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Note (2) of 38 C.F.R. § 4.114 states that for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Furthermore, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R.   § 4.112 (2014).

After a careful review of the Veteran's claims file, the Board finds that a disability rating greater than 20 percent for hepatitis C is not warranted.

In this case, although the Veteran reported symptoms to include nausea, vomiting, diarrhea, and fatigue, other symptoms of anorexia with weight loss and hepatomegaly have not been shown.  June 2008 and December 2010 VA examination reports specifically note that there is no hepatomegaly, and VA treatment notes do not otherwise show a diagnosis of or treatment for hepatomegaly.  Instead, the ongoing treatment records show generally normal abdominal physical examination, without evidence of deformity or organomegaly, such as in March 2008, March 2011, and May 2011.  Abdominal ultrasounds in February 2009, June 2010, and June 2011 also show fatty liver but do not otherwise mention enlargement or hepatomegaly.  

The VA examination reports further note that in June 2008, there was no anorexia and the Veteran had actually gained weight.  In December 2010, while the Veteran self-reported anorexia, his weight had remained stable.  VA treatment records further indicate that the Veteran does not have weight loss per VA regulations.  On the contrary, the earlier records show that the Veteran's weight was recorded as 258 pounds in December 2001, 251 pounds in March 2002, and 265 pounds in October 2002.  In January 2007, the Veteran was counseled to lose weight, and in March 2008, no weight loss was noted.  Then, following the December 2010 notation of stable weight, the record shows that the Veteran generally experienced weight gain.  For example, in September 2011, following a 20-pound weight loss attributed to anti-congestive treatment for congestive heart failure in July 2011, the Veteran's weight was 244 pounds.  Then, in November 2011, his weight was 254.4 pounds, and by May 2012, it was 256.7 pounds.  Thus, even considering the Veteran's self-reported anorexia, the record does not show sustained weight loss due to hepatitis C, and the only significant weight loss of record was attributed to a heart disability, not due to any hepatitis or associated anorexia, and was not even 10 percent loss of the Veteran's weight in 2001 or 2002.

Additionally, the June 2008 and December 2010 VA examination reports note    that the Veteran did not have any incapacitating episodes requiring bedrest or treatment by a physician, let alone episodes having a total duration of "at least 4 weeks," during the prior 12-month period.  Instead, both examiners found that the Veteran's hepatitis C is in remission, does not require medical treatment and/or causes no functional limitation.  Similarly, ongoing VA treatment records are negative for evidence of incapacitating episodes requiring bedrest or treatment by   a physician.  As such, the probative evidence is against finding that the Veteran had daily fatigue, malaise, and anorexia, with weight loss; or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the prior 12-month period, to warrant a higher 40 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7354. 

The Board recognizes the Veteran's lay reports of symptoms throughout the record.  For instance, in a March 2007 statement, he wrote that "I often have episodes of feeling weak, dehydrated, dizziness, anemia, leukopenia, obesity.  My condition often causes syncope (fainting on standing), and sometimes nausea, vomiting, headaches, arthralgias, myalgias, fatigue, insomnia, itching, and diarrhea."  In a February 2009 statement, he also reported daily fatigue, in addition to weight loss, nausea, and vomiting.  However, the Board finds those reports to be neither probative nor particularly credible in light of contradictory evidence of record.  

Initially, the Board notes that the Veteran's March 2007 report of symptoms  mirrors a February 2004 statement from a VA treating provider, indicating that the Veteran would be going through treatment for hepatitis for one year, and that "[t]he treatment could cause him to feel weak, dehydrated, dizzy.  It could cause syncope (fainting upon standing).  It could cause nausea, vomiting, and diarrhea."  The provider noted that it is the treatment, and not the hepatitis C, that could cause  those symptoms.  Indeed, the Veteran variously reported some of those symptoms, to include headaches, fatigue, joint pain, nausea, vomiting, diarrhea, and dizziness, among others, during his active treatment for hepatitis in December 2004 and January 2005.  Similarly, in December 2006, a VA provider noted that the Veteran had symptoms while on treatment, including pain, anemia, headaches, arthralgia, myalgia, itching, paresthesias, fatigue, and insomnia, but did not note those symptoms to be current and stated that presently the Veteran's liver disease is stable.

Notably, in March 2007 when the Veteran submitted his lay statement, he was not undergoing current treatment and the record shows he has not undergone further treatment since he failed the treatment from 2004 to 2005.  The record is also relatively silent for complaints of such symptoms attributable to hepatitis C following cessation of treatment, with limited exception.  While some symptoms were reported in January 2009, including fatigue and aching joints, at that time, the Veteran stated that he needs to be on medication or he will not qualify for increased compensation, and the provider noted, "It appears to this provider [the Veteran] is looking for increased compensation."  Ongoing treatment records are also generally silent for complaints of feeling weak, dehydrated, dizzy, or episodes of syncope, despite the Veteran's March 2007 report of having those episodes or symptoms "often."   

Moreover, to the extent that the Veteran has reported anemia and leukopenia due to hepatitis C and argued in January 2007 that a higher rating is warranted due to those conditions, a January 2007 VA treatment note shows that while those conditions developed during treatment, the Veteran was treated and responded well.  Similarly, in January 2009, it was noted that the Veteran suffered from neutropenia and anemia while being treated for hepatitis, and that treatment predated the period     on appeal.  

The Board has considered the lay evidence of record, as well as the Veteran's wife's reports, of occupational impairment and subjective symptoms, but concludes that the medical findings on examination and contemporaneous reports of the Veteran regarding current symptoms during ongoing treatment are of greater probative value than those assertions offered in support of the claim for increase, and finds that the rating it has assigned for hepatitis C during the period under review adequately addresses the hepatitis C symptomatology.

The Board has also considered whether a higher rating is warranted under Note 1  of Diagnostic Code 7354.  38 C.F.R. § 4.114.  However, VA treatment records    and examination reports indicate that the Veteran did not have cirrhosis or malignancy of the liver.  The Board has also considered complaints of blurred vision, particularly after treatment for hepatitis, but notes that ongoing VA treatment notes, including notes dated in May 2007 and as recently as November 2011, show that the Veteran has "hepatitis C without ocular etiology."  Even at times during active treatment when the Veteran complained of blurriness, such as in May 2004, he was not found to have an eye disorder secondary to hepatitis and was instead noted to have hepatitis C without retinopathy.  As such, a separate rating for an eye disability associated with service-connected hepatitis C is not warranted.

Finally, the Board has considered whether referral for extraschedular consideration is warranted for the time period on appeal.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular    criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hepatitis C, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, during the relevant appeal period, the Veteran has not been frequently hospitalized  for his hepatitis C, and, in fact, has not required any treatment.  In March 2008,       the Veteran's hepatitis C was noted to be in remission and not requiring medical treatment, and the June 2008 and December 2010 VA examiners similarly noted the lack of treatment required, to include enzymes or dietary restrictions.  Furthermore, the record shows that the December 2010 VA examiner found no functional limitation due to hepatitis C, both the June 2008 and December 2010 VA examiners found no extrahepatic manifestations, and most recently, in May 2014, in evaluating disability secondary to hepatitis C, a VA examiner described the Veteran's hepatitis C as stable and inactive.  

Moreover, there is no credible indication that the Veteran's hepatitis C has caused marked interference with his employment during the period on appeal.  While the Veteran reported in March 2007 and September 2009 statements that his hepatitis C has caused him to miss many days of work, hampering ability to maintain and support the household, and that he cannot work a regular job due to fatigue, nausea, and vomiting, the Board points out that the record is essentially negative for ongoing complaints of nausea and vomiting outside of active treatment for hepatitis C in   2004 and 2005, and limited as to complaints of fatigue.  Furthermore, during active treatment for hepatitis in November 2005, significantly at a time when the evidence does credibly support the presence of symptoms such as vomiting and diarrhea, the Veteran reported no difficulty in driving a school bus, his usual occupation.  Then, during a December 2009 VA psychiatric examination, the Veteran reported that in addition to driving a school bus, he was self-employed with a concessions stand but he "stopped working 'because there's no business right now.'"  He did not report any interference with running a concession stand due to hepatitis symptoms, in contrast to what he reported in the September 2009 statement regarding his self-employment and in contrast to what his wife wrote in a February 2009 statement.  During July 2011 VA treatment, it was also noted that the Veteran was unable to drive or work due to a heart condition, and then, during a May 2012 heart examination, the Veteran reported his usual occupation as a school and commercial bus driver, but reported that he quit in 2009 due to his health as he was unable to drive hours without having to go to bathroom due to a bladder condition.  The record supports that the bladder problems are related to a radical retropubic prostatectomy in 2002.  Again, there was no mention of hepatitis C.  

To the extent that the Veteran has submitted a January 2007 statement from a       co-worker regarding the impact of the Veteran's hepatitis C, the statement relates to  the knowledge of the Veteran in 2004 and the impact of hepatitis during his active treatment for the condition.  Further, while the statement indicates that the Veteran stopped working because he was too sick to work, the record thereafter shows that the Veteran did continue to work after his treatment ended.  Based on the foregoing, the Board finds that while there may have been some impact on occupational functioning due to claimed symptoms, there is not marked interference with employment due to hepatitis C, which has been essentially stable and without significant functional impact during the period on appeal.  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that finds the preponderance of the evidence is against a rating higher than that assigned, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.

Entitlement to a disability rating in excess of 20 percent for hepatitis C is denied.


REMAND

A review of the record reveals that further remand of the right knee and recurrent parotitis claims is necessary.

Regarding the right knee claim, the Board finds that an addendum opinion is necessary.  A May 2014 VA examiner diagnosed osteoarthritis and opined that such was not related to service, but rather age.  However, the examiner did not address other diagnoses of records, including patellofemoral pain syndrome in May 2008.  Notably, in July 2014, following the May 2014 VA examiner, the Veteran was assessed to have bilateral anterior knee pain consistent with chondromalacia patella clinically.  While early imaging of the right knee in 2001 and 2003 was within normal limits, it is not clear to the Board whether the diagnosed patellofemoral  pain syndrome or chondromalacia patella would be shown by such imaging.  Furthermore, it is unclear whether those additional diagnoses are appropriate.  In this regard, the May 2014 VA examiner did not diagnose any condition other than osteoarthritis.  Additionally, the July 2014 diagnosis as written is not a diagnosis of chondromalacia patella but "anterior pain consistent with chondromalacia patella clinically."  In this regard, in February 2014 a CT scan was ordered by the provider who offered the July 2014 assessment to specifically evaluate for patellofemoral chondromalacia versus loose body versus plica.  Following the scan, the diagnosis was mild bilateral osteoarthritic changes.  

Thus, the Board finds that remand is necessary for an opinion.  The examiner   should address the diagnoses of patellofemoral pain syndrome and chondromalacia patella, opine whether the Veteran has such conditions, and if so, whether symptoms attributed to those conditions are related to the October 1980 in-service complaint of right knee pain and objective finding of tenderness in right peripatellar area. 

Regarding the claim for service connection for recurrent parotitis, the Board finds that remand is necessary for an addendum opinion and, if necessary, an examination, as it remains unclear whether the Veteran's condition was caused or is aggravated by his hepatitis C.  In this regard, the most recent VA examiner in May 2014 stated that parotitis is not listed as a likely complication of hepatitis C and that there are more common causes of parotitis.  The examiner concluded that it is, therefore, highly unlikely that the onset of the Veteran's parotid swelling has any connection to the hepatitis C he incurred in service 20 years prior.  

However, the examiner offered no opinion as to whether the Veteran's hepatitis C permanently worsens the parotitis, nor did the examiner address positive evidence    of record supporting a relationship between hepatitis C and parotitis.  Indeed, the examiner's rationale that there are other more common causes of parotitis that are "AT LEAST 50% MORE LIKELY TO BE THE PROBLEM," appears to ignore the inability or failure of treating providers to attribute the condition to another cause.  In May 2008, a VA provider stated that, following a negative rheumatology workup, the "best explanation I can offer" is that the Veteran is experiencing chronic sialadenitis secondary to hepatitis C.  Similarly, in January 2007, a VA provider noted with respect to the Veteran's parotitis NOS, that screening for Sjögren's was negative,    but that the Veteran "has chronic Hep C, and this could contribute to symptoms."  Also noteworthy is an internet article that the Veteran's wife found indicating that dermatological manifestations of hepatitis C can include salivary gland lesions sometimes associated with lymphocytic sialadenitis, resembling that of Sjögren's syndrome.  However, consistent with the May 2014 VA examiner's opinion, a May 2009 ENT provider considered the articles from the Veterans' wife in support of a relationship between hepatitis C and recurring parotid infections and noted that, while "such association may be in the literature here and there, but I am totally unfamiliar with any such connection."

Given the foregoing, the Board finds that a new opinion is necessary, and such an opinion should be obtained from a hepatologist or gastroenterologist, who may be more likely to have encountered recurrent parotitis in the context of treating hepatitis C.

Additionally, notwithstanding the above discussion regarding interference with employment by the Veteran's chronic hepatitis C, the Veteran has raised the issue of entitlement to a TDIU due to his hepatitis C pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, he should be provided with notice pursuant to the VCAA of the information necessary to substantiate a TDIU claim.  He should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.

Finally, regarding the issue of service connection for congestive heart failure secondary to hepatitis C, that claim was denied by the RO in June 2012, and         the Veteran filed a timely notice of disagreement in July 2012.  In May 2014, a statement of the case was issued and the Veteran perfected an appeal the next month.  Notably, in his substantive appeal, the Veteran requested a Travel Board hearing.  As discussed in the Introduction, it does not yet appear that the RO has taken action to schedule the Veteran for his requested Travel Board hearing in conjunction with his congestive heart failure appeal.  Thus, remand is necessary to afford him his hearing.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that advises the Veteran about what is needed to substantiate a claim for   a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, send the claims file to a VA physician to obtain an opinion as to whether the Veteran has a right knee disability that is related to service.  If the examiner determines that an examination or specific testing is deemed necessary to respond to the questions, such  should be scheduled.

Following review of the claims file, the examiner should provide the following: 

a)  Opine whether the Veteran has distinct disabilities of patellofemoral pain syndrome or chondromalacia patella, in addition to osteoarthritis affecting the right knee.  In offering this opinion, the examiner should address the February 2014 CT scan findings, as well as the May 2001 and 2003 x-rays of the right knee.  The examiner should state whether patellofemoral pain syndrome or chondromalacia patella would be visible on x-ray.

b)  If a disability other than osteoarthritis is diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed right knee disability is related to service, to include his complaints  of right knee pain assessed as rule out early bursitis in October 1980.  

The medical rationale for all opinions expressed should be provided.

3.  Send the claims file to a VA hepatologist or gastroenterologist to obtain an opinion regarding a possible relationship between the Veteran's recurrent parotitis and his service-connected hepatitis C.  The claims file should be reviewed in conjunction with the request opinion.  If another examination is deemed necessary one should be scheduled.  

The examiner should review the record in its entirety and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's recurrent parotitis is caused by his hepatitis C disability.  If not caused by the hepatitis C disability, then the examiner should provide an opinion as to whether the hepatitis C disability permanently worsens the parotitis beyond the natural progression of the disorder (versus temporary exacerbation of symptoms).  

In providing the opinion, the examiner should address the evidence of record suggesting that hepatitis C causes or contributes to the parotitis.  The examiner should explain the reason for the opinion provided.  If the hepatitis C disability is found to permanently worsen the parotitis beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond baseline level of parotitis disability. 

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the claims for service connection for right knee disability and parotitis, and entitlement to a TDIU remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given  the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

5.  Take necessary steps to schedule the Veteran for his requested Travel Board hearing in connection with this claim for service connection for congestive heart failure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


